No. 12532

          I N THE SUPREME COURT OF THE STATE OF M N A A
                                                 OTN

                                        1973



DUNJO LAND COMPANY, a c o p a r t n e r s h i p ,
composed o f JOANNE K. HARGRAVES and
DUNGAN H. McCAULEY,

                            P l a i n t i f f and Respondent,



HESTED STORES C M A Y OF WYOMING AND
               O PN
 . .
J J NEWBERRY COMPANY,

                            Defendants and A p p e l l a n t s .



Appeal from:        District Court o f t h e T h i r t e e n t h J u d i c i a l D i s t r i c t ,
                    Honorable C . B. Sande, Judge p r e s i d i n g .

Counsel o f Record:

     For Appellants :

            J o n e s , O l s e n & C h r i s t i a n s e n , B i l l i n g s , Montana
            R o b e r t L. Zimmerman a r g u e d , B i l l i n g s , Montana

     F o r Respondent :

            Hibbs , Sweeney and Colberg , B i l l i n g s , Montana
            Hugh Sweeney a r g u e d , B i l l i n g s , Montana



                                            Submitted:          September 1 4 , 1973

                                               Decided :
                                                              act 3 1 I973
Filed :    acr 3 11973
Mr.   J u s t i c e Wesley C a s t l e s d e l i v e r e d t h e Opinion of t h e C o u r t .


             Defendants a p p e a l from t h e g r a n t i n g of summary judgment
f o r p l a i n t i f f i n a n a c t i o n f o r damages founded on t h e p r o v i s i o n s

of a l e a s e .

             From a d m i s s i o n s c o n t a i n e d i n t h e p l e a d i n g s and a n a g r e e d
s t a t e m e n t of f a c t s , t h e d i s t r i c t c o u r t of t h e t h i r t e e n t h j u d i c i a l

d i s t r i c t , Yellowstone County, found t h e s e f a c t s :                   T h a t on Sep-

tember 11, 1959, d e f e n d a n t Hested S t o r e s Company, t h e p r e d e c e s s o r

i n i n t e r e s t t o d e f e n d a n t J . J. Newberry Co.,             entered i n t o a l e a s e
w i t h p l a i n t i f f Dunjo Land Company's p r e d e c e s s o r i n i n t e r e s t ,

L a u r e l S e c u r i t y Company.       The l e a s e t e r m commenced on October

1, 1959.        The lease p r o v i d e d i n p a r t :

             "The removal of t h e w a l l s between t h e Bateman
             L a u r e l S e c u r i t y Company b u i l d i n g s h a l l be a t
             t h e l e s s e e ' s expense. I n t h e e v e n t t h e l e s s o r
             h e r e i n r e q u i r e s t h e r e p l a c i n g of t h e w a l l a t
             t h e e x p i r a t i o n of t h e l e a s e o r any e x t e n s i o n
             thereof, the lessee agrees t o replace said
             w a l l a t l e s s e e ' s expense."

             By i t s t e r m s t h e l e a s e e x p i r e d on F e b r u a r y 28, 1969.              On
October 28, 1969, p l a i n t i f f l e s s o r r e q u e s t e d t h a t d e f e n d a n t

lessee replace t h e wall.                 Defendant r e f u s e d t o r e p l a c e t h e w a l l

on t h e grounds t h e r e q u e s t f o r r e p l a c e m e n t was n o t t i m e l y made.
The d i s t r i c t c o u r t concluded from t h e s e f a c t s t h a t t h e r e q u e s t

was t i m e l y made and g r a n t e d summary judgment f o r p l a i n t i f f .

             The s o l e i s s u e on a p p e a l i s whether t h e d i s t r i c t c o u r t
was c o r r e c t i n c o n c l u d i n g t h a t n o t i c e was t i m e l y g i v e n of t h e

l e s s o r ' s r e q u e s t f o r replacement of t h e w a l l .
             Defendant l e s s e e ' s p o s i t i o n i s e s s e n t i a l l y t h a t t h e t e r m
of t h e l e a s e which r e q u i r e d r e p l a c e m e n t of t h e w a l l " a t t h e
e x p i r a t i o n of t h e l e a s e " r e q u i r e d p l a , i n t i f f l e s s o r t o make de-
mand f o r r e p l a c e m e n t of t h e w a l l on t h e day t h e l e a s e e x p i r e d .

P l a i n t i f f contends t h e r e i s nothing i n t h e l e a s e r e q u i r i n g t h e
request be made on the day the lease expired and its request,
made within a reasonable time after the expiration of the lease,
was timely.
        Defendant's contention that the.lease term which re-
quired replacement of the wall on request at the expiration of
the lease required delivery of the request on the day that lease
expired is untenable.   This Court cannot rewrite the contract
entered into by the parties.   In Guidici   &   Meine v. Minerals
Eng. Co., 136 Mont. 389, 403, 348 P.2d 354, this Court said:
        " * * * a new contract may not be made for the
        parties, nor other language read into or elimin-
        ated from the lawful terms thereof * * *."
To accept defendant's contention as to this point would require
the addition of a term to the contract specifying the time for
the delivery of the request to replace the wall.       This we do not
do.
        By statute, when no time is specified for the doing of
an act, a rea.sonable time must be allowed.      Section 13-723, R.C.M.
      provides in pertinent part:
        "If no time is specified for the performance of
        an act required to be performed, a reasonable
        time is allowed."
Here, since the parties did not specify the time for delivery
of the request to replace the wall, plaintiff is entitled to
have its request for replacement honored if it was made within
a reasonable time.
        Guidelines for the determination of what constitutes a
reasonable time in any given situation have been long established.
This Court in Henderson v. Daniels, 62 Mont. 363, 373, 374, 205
P. 964, said:
        "'Reasonable time' is defined to be so much
        time as is necessary, under the circumstances,
        to do conveniently what the contract or duty
        requires should be done * * *".
See also State ex rel. Malott v. Board of Commissioners, 89
Mont. 37, 296 P. 1.
         The question of whether a given length of time is reason-
able can be either a question of fact or a question of law.     When
the surrounding circumstances are clearly established or undis-
puted the question is solely one of law for resolution by the
court.   Henderson, supra.   On the other hand, when the surround-
ing circumstances are in dispute the question is at least par-
tially one of fact and requires resolution by the trier of fact.
         In the instant case the district court by granting sum-
mary judgment treated the question of reasonable time as a ques-
tion of law to be resolved solely on admissions contained in
the pleadings and an agreed statement of facts.    Such treatment
would have been proper but for the fact that certAin of the
surrounding circumstances were still in dispute.   These were
related to the lapse of time and as such, were material to a
determination of whether or not the lapsed time was "necessary,
under the circumstances, to do conveniently what the contract    * * *
requires should be done". Among the unresolved questions of
fact in the surrounding circumstances are:   defendant's conten-
tion contained in the pretrial order that the building was vacant
for one and a half years prior to the expiration of the lease;
defendant's allegation of damage resulting from the delay in
delivering notice; and, plaintiff's claim that the delay was
occasioned by efforts to rerent the premises to a tenant who
would not require replacement of the wall.   Under the facts here,
eight months, unexplained by surrounding circumstances, does not
appear to be a reasonable time.
         Accordingly, since there was dispute with regard to the
surrounding circumstances, the question of reasonable time was
at least partially a question of fact which could only be resolved
by resolution of disputed facts.   Summary judgment is not a
proper tool to resolve disputed questions of fact.     This Court
has indicated repeatedly and most recently in Mustang Beverage
Co., Inc. v. Jos. Schlitz Brewing Co.      Mont   .      ,   511 P.2d
1, 30 St.Rep. 565, 567, summary judgment should be granted only
when there is no genuine issue of material fact.      Since there
were genuine issues of material fact here, it follows that
summary judgment was improper.
        We reverse the decision of the district court granting
plaintiff's motion for summary judgment and remand the cause for
further proceedings not inconsistent with this opinion.